Citation Nr: 1736989	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-23 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977 and December 1990 to January 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
November 2011 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant was provided with an October 2016 Board videoconference hearing and a transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for cause of the Veteran's death.  The Veteran's death certificate indicates he died on April [redacted], 1996 from pulmonary edema, pulmonary hypertension, and scleroderma. The death certificate also lists acute renal failure and metabolic acidosis as other significant contributing conditions.   

The appellant contends that the Veteran's pulmonary edema, pulmonary hypertension, and scleroderma were caused by his active service.  The Veteran was diagnosed with scleroderma, a primary cause of his death, in June 1989 between his first and second periods of active service raising the possibility that his first period of service caused his scleroderma or that his second period of service aggravated it. Following his separation from service the Veteran continued to receive treatment for, and carry a diagnosis of, scleroderma.  Additionally, the Veteran's STRs contain notations of shortness of breath which could be etiologically related to the pulmonary edema that was a cause of his death.  

The appellant has not been provided with a VA opinion as to whether the Veteran's cause of death was etiologically related to his active service.  As the record notes the Veteran's cause of death included scleroderma and his STRs note he was diagnosed with scleroderma between his first and second periods of service an opinion must be obtained on remand to determine if the Veteran's cause of death was etiologically related to his active service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact an appropriate VA opinion provider and request an opinion.  The claims file should be made available to and reviewed by the examiner and all appropriate tests should be conducted.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Does the evidence of record clearly and unmistakably show that the Veteran had a scleroderma that existed prior to his second period of active service December 1990 to January 1991?

The examiner should consider and discuss as necessary the June 1989 medical record noting a diagnosis of scleroderma.  

(b)  If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting scleroderma was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms beyond its natural progression.  

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's causes of death to include pulmonary edema, pulmonary hypertension, scleroderma, acute renal failure, or metabolic acidosis are etiologically related to either period of his active service?
  
The examiner should consider and discuss as necessary the Veteran's in-service reports of shortness of breath.  
A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.  

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




